DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 20090193197) and in view of Behrend (US 20180081623 filed Sept 2016) and further in view of Nguyen (US 20130232293)

Claim 1.    Stevens discloses a data processing device (e.g., data processing apparatus 2, para 0051 Fig. 1) comprising:

a software processing section that performs software processing on data (e.g., general purpose programmable processor 4, 0051 Fig. 1);

a hardware processing section that performs hardware processing on data (e.g., accelerator processor 6, para 0051, 0052 Fig. 1); and

that stores data transmitted and received between the software processing section and the hardware processing section (e.g., shared cache memory 16, 0052 Fig. 1; Stevens discloses Coherency control circuitry 20 is provided to manage coherency between the data stored at 

Stevens does not disclose, but Behrend discloses
	a first memory (e.g., in computer system 100,  the memory 104 can store a first-in-first out (FIFO) buffering management application 150, that execute on the processor 102 para 0020, 0021 Fig. 1; system 100 may include different buses or communication paths in any of various forms, such as point-to-point, 0025; First-in-first-out (FIFO) systems are one tool used for buffering and data flow control between hardware and software components of computer systems.  Data elements (e.g., packets, data payloads) stored in a hold queue, and the oldest (first) data element processed first, such that the data elements may exit the FIFO buffer system in the order in which they were received, para 0013).

	sequentially by time outputs the stored data received from the hardware processing section to the software processing section, and sequentially by time outputs the stored data to received from the software processing section to the hardware processing section (e.g., the FIFO buffer system 250 includes a data structure configured to hold data elements (e.g., packets) in a queue, maintaining the data elements in the order they were received.  The FIFO buffer system 250 provides access to the maintained data elements using a first-in, first-out access policy (e.g., output data elements in the same order in which they were stored)., para 0029) .

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the data processing apparatus having a processors and shared cache memory as disclosed by Stevens and FIFO of Speier, with Behrend, providing the benefit of management of fifo buffer system (see Behrend, 0001) to facilitate communication between 

Stevens in view of Behrend does not disclose, but Nguyen discloses
wherein the first memory comprises a hardware input cache and a hardware output cache (e.g., receive commands from a processor [115] , and translate them into direct memory access (DMA) commands which would be sent through a buffer, a first in first out FIFO [118]], Fig. 1 para 0009; FPGA comprising an I/O interface block, 0017).
wherein the first memory stores the data obtained from the software processing unit in the hardware input cache and outputs the data stored in the hardware input cache to the hardware processing section (e.g., the information sent by the CPU [115] from its request queue [118], para 0014 Fig. 1, item 118 buffer shows/renders obvious that along path from Processor 115 to FPGA 111; one queue in 118 for write requests, 0015), and
wherein the first memory stores the data obtained from the hardware processing unit in the hardware output cache and outputs the data stored in the hardware output cache to the software processing section (e.g., for read requests, 0015, Fig. 3 shows requests to read or write ;  the information sent to the CPU [115] from its request queue [118], para 0014 Fig. 1, item 118 buffer shows/renders obvious that along path from FPGA 111 to processor 115).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the data processing apparatus having a processors and shared cache memory as disclosed by Stevens with Behrend with Batra,with Nguyen providing the benefit of used not only to allow fast writing of data, but can also be used to quickly retrieve data which has previously been written to an external storage device (see Nguyen, 0015), for addressing performance bottlenecks to store data and transferring data (0002), for data transfer between storage system and FPGA (0015).


Claim 2.    Stevens does not disclose, but Behrend discloses
	wherein the first memory stores data directly obtained from the software processing section (e.g., The FIFO buffer may include an input interface to receive a set of data payloads.  
	without receiving storage address information for storing data, from the software processing section (e.g., data payloads are received by the input interface 405, written into queue positions of the set of buffer entry elements, para 0038).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the data processing apparatus having a processors and shared cache memory as disclosed by Stevens, with Behrend, providing the benefit of management of fifo buffer system (see Behrend, 0001) to facilitate communication between sending unit and receiving unit including a FIFO buffer including buffer entry elements for storing packets (0002), and to facilitate data communication between a sending unit and a receiving unit, the FIFO buffer includes a set of buffer entry elements to store packets (e.g., data payloads) for transfer.  A status register (e.g., set of status indicators) of the FIFO buffer may maintain a set of statuses for the set of buffer entry elements (0012).   Stevens and Behrend are combinable because both relate to buffering memory requests (Stevens discloses buffering pending memory access requests, 0053; shared cache 16, Accelerator 6 and processor 4, para 0051 Fig. 1) .

Claim 3.    Stevens does not disclose, but Behrend discloses
wherein the first memory directly outputs the stored data to the hardware processing section without receiving storage address information for reading data, from the hardware processing section (e.g., set of data payloads may be released using an output interface at block 582, transmitted to a receiving unit (e.g., processor, memory bus)… releasing the set of data payloads para 0052 Fig. 5; First-in-first-out (FIFO) systems are one tool used for buffering and data flow control between hardware and software components, 0013).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the data processing apparatus having a processors and shared cache memory as disclosed by Stevens, with Behrend, providing the benefit of management of fifo buffer system (see Behrend, 0001) to facilitate communication between sending unit and 

Claim 4.    Stevens does not disclose, but Behrend discloses 
	wherein the first memory stores data obtained from the software processing section one by one in order of being subjected to software processing and outputs the stored data to the hardware processing section one by one in order of being stored (e.g., as additional data payloads enter the FIFO buffer system, older payloads may rotate out of the queue and be transmitted to a receiving unit (e.g., processor, memory bus), output interface may be configured to clear the corresponding entry buffer elements, and advance the queue position,  para 0052 Fig. 5; First-in-first-out (FIFO) systems are one tool used for buffering and data flow control between hardware and software components, 0013).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the data processing apparatus having a processors and shared cache memory as disclosed by Stevens, with Behrend, providing the benefit of management of fifo buffer system (see Behrend, 0001) to facilitate communication between sending unit and receiving unit including a FIFO buffer including buffer entry elements for storing packets (0002), and to facilitate data communication between a sending unit and a receiving unit, the FIFO buffer includes a set of buffer entry elements to store packets (e.g., data payloads) for transfer.  A status register (e.g., set of status indicators) of the FIFO buffer may maintain a set of statuses for the set of buffer entry elements (0012).   Stevens and Behrend are combinable because both relate to buffering memory requests (Stevens discloses buffering pending memory access requests, 0053; shared cache 16, Accelerator 6 and processor 4, para 0051 Fig. 1) .

Claim 5.    Stevens does not disclose, but Behrend discloses 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the data processing apparatus having a processors and shared cache memory as disclosed by Stevens, with Behrend, providing the benefit of management of fifo buffer system (see Behrend, 0001) to facilitate communication between sending unit and receiving unit including a FIFO buffer including buffer entry elements for storing packets (0002), and to facilitate data communication between a sending unit and a receiving unit, the FIFO buffer includes a set of buffer entry elements to store packets (e.g., data payloads) for transfer.  A status register (e.g., set of status indicators) of the FIFO buffer may maintain a set of statuses for the set of buffer entry elements (0012).   Stevens and Behrend are combinable because both relate to buffering memory requests (Stevens discloses buffering pending memory access requests, 0053; shared cache 16, Accelerator 6 and processor 4, para 0051 Fig. 1) .

Claim 6.    Stevens does not disclose, but Behrend discloses 
wherein the first memory stores data obtained from the software processing section one by one in order of being subjected to software processing and outputs the stored data to the hardware processing section one by one in order of being stored (e.g., as additional data payloads enter the FIFO buffer system, older payloads may rotate out of the queue and be transmitted to a receiving unit (e.g., processor, memory bus), output interface may be configured to clear the corresponding entry buffer elements, and advance the queue position,  para 0052 Fig. 5; First-in-first-out (FIFO) systems are one tool used for buffering and data flow control between hardware and software components, 0013).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the data processing apparatus having a processors and shared cache 

Claim 7.    Stevens does not disclose, but Behrend discloses 
wherein the first memory stores data obtained from the hardware processing section one by one in order of being subjected to hardware processing and outputs the stored data to the software processing section one by one in order of being stored (e.g., as additional data payloads enter the FIFO buffer system, older payloads may rotate out of the queue and be transmitted to a receiving unit (e.g., processor, memory bus), output interface may be configured to clear the corresponding entry buffer elements, and advance the queue position,  para 0052 Fig. 5; First-in-first-out (FIFO) systems are one tool used for buffering and data flow control between hardware and software components, 0013).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the data processing apparatus having a processors and shared cache memory as disclosed by Stevens, with Behrend, providing the benefit of management of fifo buffer system (see Behrend, 0001) to facilitate communication between sending unit and receiving unit including a FIFO buffer including buffer entry elements for storing packets (0002), and to facilitate data communication between a sending unit and a receiving unit, the FIFO buffer includes a set of buffer entry elements to store packets (e.g., data payloads) for transfer.  A status register (e.g., set of status indicators) of the FIFO buffer may maintain a set of statuses for the set of buffer entry elements (0012).   Stevens and Behrend are combinable because both relate to buffering memory requests (Stevens discloses buffering pending memory access requests, 0053; shared cache 16, Accelerator 6 and processor 4, para 0051 Fig. 1) .


wherein the first memory stores data obtained from the hardware processing section one by one in order of being subjected to hardware processing and outputs the stored data to the software processing section one by one in order of being stored (e.g., as additional data payloads enter the FIFO buffer system, older payloads may rotate out of the queue and be transmitted to a receiving unit (e.g., processor, memory bus), output interface may be configured to clear the corresponding entry buffer elements, and advance the queue position,  para 0052 Fig. 5; First-in-first-out (FIFO) systems are one tool used for buffering and data flow control between hardware and software components, 0013).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the data processing apparatus having a processors and shared cache memory as disclosed by Stevens, with Behrend, providing the benefit of management of fifo buffer system (see Behrend, 0001) to facilitate communication between sending unit and receiving unit including a FIFO buffer including buffer entry elements for storing packets (0002), and to facilitate data communication between a sending unit and a receiving unit, the FIFO buffer includes a set of buffer entry elements to store packets (e.g., data payloads) for transfer.  A status register (e.g., set of status indicators) of the FIFO buffer may maintain a set of statuses for the set of buffer entry elements (0012).   Stevens and Behrend are combinable because both relate to buffering memory requests (Stevens discloses buffering pending memory access requests, 0053; shared cache 16, Accelerator 6 and processor 4, para 0051 Fig. 1) .

Claim 9.    Stevens does not disclose, but Behrend discloses 
	wherein the first memory stores data obtained from the hardware processing section one by one in order of being subjected to hardware processing and outputs the stored data to the software processing section one by one in order of being stored (e.g., as additional data payloads enter the FIFO buffer system, older payloads may rotate out of the queue and be transmitted to a receiving unit (e.g., processor, memory bus), output interface may be configured to clear the corresponding entry buffer elements, and advance the queue position,  para 0052 Fig. 5; First-in-first-out (FIFO) systems are one tool used for buffering and data flow control between hardware and software components, 0013).


Claim 10.    Stevens does not disclose, but Behrend discloses 
	wherein first the memory stores data obtained from the hardware processing section one by one in order of being subjected to hardware processing and outputs the stored data to the software processing section one by one in order of being stored (e.g., as additional data payloads enter the FIFO buffer system, older payloads may rotate out of the queue and be transmitted to a receiving unit (e.g., processor, memory bus), output interface may be configured to clear the corresponding entry buffer elements, and advance the queue position,  para 0052 Fig. 5; First-in-first-out (FIFO) systems are one tool used for buffering and data flow control between hardware and software components, 0013).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the data processing apparatus having a processors and shared cache memory as disclosed by Stevens, with Behrend, providing the benefit of management of fifo buffer system (see Behrend, 0001) to facilitate communication between sending unit and receiving unit including a FIFO buffer including buffer entry elements for storing packets (0002), and to facilitate data communication between a sending unit and a receiving unit, the FIFO buffer includes a set of buffer entry elements to store packets (e.g., data payloads) for transfer.  A status register (e.g., set of status indicators) of the FIFO buffer may maintain a set of statuses for the set of buffer entry elements (0012).   Stevens and Behrend are combinable 

Claim 11.    Stevens does not disclose, but Behrend discloses 
	 wherein the first memory stores data obtained from the hardware processing section one by one in order of being subjected to hardware processing and outputs the stored data to the software processing section one by one in order of being stored (e.g., as additional data payloads enter the FIFO buffer system, older payloads may rotate out of the queue and be transmitted to a receiving unit (e.g., processor, memory bus), output interface may be configured to clear the corresponding entry buffer elements, and advance the queue position,  para 0052 Fig. 5; First-in-first-out (FIFO) systems are one tool used for buffering and data flow control between hardware and software components, 0013).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the data processing apparatus having a processors and shared cache memory as disclosed by Stevens, with Behrend, providing the benefit of management of fifo buffer system (see Behrend, 0001) to facilitate communication between sending unit and receiving unit including a FIFO buffer including buffer entry elements for storing packets (0002), and to facilitate data communication between a sending unit and a receiving unit, the FIFO buffer includes a set of buffer entry elements to store packets (e.g., data payloads) for transfer.  A status register (e.g., set of status indicators) of the FIFO buffer may maintain a set of statuses for the set of buffer entry elements (0012).   Stevens and Behrend are combinable because both relate to buffering memory requests (Stevens discloses buffering pending memory access requests, 0053; shared cache 16, Accelerator 6 and processor 4, para 0051 Fig. 1) .

Claim 12.    Stevens does not disclose, but Behrend discloses 
	wherein the first memory stores data obtained from the hardware processing section one by one in order of being subjected to hardware processing and outputs the stored data to the software processing section one by one in order of being stored (e.g., as additional data payloads enter the FIFO buffer system, older payloads may rotate out of the queue and be transmitted to a receiving unit (e.g., processor, memory bus), output interface may be configured to clear the corresponding entry buffer elements, and advance the queue position,  
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the data processing apparatus having a processors and shared cache memory as disclosed by Stevens, with Behrend, providing the benefit of management of fifo buffer system (see Behrend, 0001) to facilitate communication between sending unit and receiving unit including a FIFO buffer including buffer entry elements for storing packets (0002), and to facilitate data communication between a sending unit and a receiving unit, the FIFO buffer includes a set of buffer entry elements to store packets (e.g., data payloads) for transfer.  A status register (e.g., set of status indicators) of the FIFO buffer may maintain a set of statuses for the set of buffer entry elements (0012).   Stevens and Behrend are combinable because both relate to buffering memory requests (Stevens discloses buffering pending memory access requests, 0053; shared cache 16, Accelerator 6 and processor 4, para 0051 Fig. 1) .

Claim 13.  Stevens discloses 
a controller (e.g., memory request switching circuitry 22 and mmu 24, para 0054 Fig. 1);
	that activates the memory (e.g., either routes the memory request to the coherency control circuitry 20, para 0054 Fig. 1), 
wherein, in a case where the memory is not activated by the controller, the hardware processing section transmits and receives data to and from the software processing section via an external memory different from the memory (e.g., memory request switching circuitry 22 is coupled to the accelerator processor 6 and receives a memory access request to a target address, from the accelerator processor 6.  in dependence upon this target address the memory request switching circuitry 22 or routes the memory request directly to the further memory 18 independently of the coherency control circuitry 20, para 0054; use of the memory management unit 24 in combination with the memory request switching circuitry 22 provides a highly flexible mechanism for controlling whether or not coherency control operations are performed upon particular memory regions, 0054).

Response to Arguments
Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive in view of the present rejections.
For claim 1, Applicant argues that the cited references (specifically Batra) did not disclose the amended limitations related to the first memory comprising input cache and output cache.  This Office Action rejects the amended limitations under Nguyen.  Batra is not asserted in the rejections (without prejudice).

Stevens in view of Behrend does not disclose, but Nguyen discloses
wherein the first memory comprises a hardware input cache and a hardware output cache (e.g., receive commands from a processor [115] , and translate them into direct memory access (DMA) commands which would be sent through a buffer (e.g., a first in first out FIFO [118]], Fig. 1 para 0009; FPGA comprising an I/O interface block, 0017).

wherein the first memory stores the data obtained from the software processing unit in the hardware input cache and outputs the data stored in the hardware input cache to the hardware processing section (e.g., the information sent by the CPU [115] from its request queue [118], para 0014 Fig. 1, item 118 buffer shows/renders obvious that along path from Processor 115 to FPGA 111; queue for write requests, 0015) , and wherein the first memory stores the data obtained from the hardware processing unit in the hardware output cache and outputs the data stored in the hardware output cache to the software processing section (e.g., for read requests, 0015, Fig. 3 shows requests to read or write ;  the information sent to the CPU [115] from its request queue [118], para 0014 Fig. 1, item 118 buffer shows/renders obvious that along path from FPTGA 111 to processor 115).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the data processing apparatus having a processors and shared cache memory as disclosed by Stevens with Behrend with Batra,with Nguyen providing the benefit of used not only to allow fast writing of data, but can also be used to quickly retrieve data which has previously been written to an external storage device (see Nguyen, 0015), for addressing performance bottlenecks to store data and transferring data (0002), for data transfer between storage system and FPGA (0015).


Stevens does not disclose, but Behrend discloses
	a first memory (e.g., in computer system 100,  the memory 104 can store a first-in-first out (FIFO) buffering management application 150, that execute on the processor 102 para 0020, 0021 Fig. 1; system 100 may include different buses or communication paths in any of various forms, such as point-to-point, 0025; First-in-first-out (FIFO) systems are one tool used for buffering and data flow control between hardware and software components of computer systems.  Data elements (e.g., packets, data payloads) may be stored in a hold queue, and 
the oldest (first) data element may be processed first, such that the data elements may exit the FIFO buffer system in the order in which they were received, para 0013).

	Sequentially by time outputs the stored data received from the hardware processing section to the software processing section, and sequentially by time outputs the stored data to received from the software processing section to the hardware processing section (e.g., the FIFO buffer system 250 may include a data structure configured to hold data elements (e.g., packets) in a queue, maintaining the 
data elements in the order they were received.  The FIFO buffer system 250 may provide access to the maintained data elements using a first-in, first-out access policy (e.g., output data elements in the same order in which they were stored)., para 0029) .

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the data processing apparatus having a processors and shared cache memory as disclosed by Stevens and FIFO of Speier, with Behrend, providing the benefit of management of fifo buffer system (see Behrend, 0001) to facilitate communication between sending unit and receiving unit including a FIFO buffer including buffer entry elements for storing packets (0002), including in FPGA (0061).

	 
	Applicant’s arguments for the other dependent claims 2-13 are based on dependency from claim 1 addressed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GAUTAM SAIN/Primary Examiner, Art Unit 2135